


110 HR 370 IH: Coal-to-Liquid Fuel Promotion Act of

U.S. House of Representatives
2007-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 370
		IN THE HOUSE OF REPRESENTATIVES
		
			January 10, 2007
			Mr. Davis of Kentucky
			 (for himself, Mr. Rahall,
			 Mr. Whitfield,
			 Mr. Pickering,
			 Mr. Rogers of Kentucky,
			 Mr. Duncan,
			 Mr. LaHood,
			 Mr. Boustany,
			 Mrs. Cubin,
			 Mr. Bachus,
			 Mr. Everett,
			 Mr. Rogers of Alabama,
			 Mr. Boucher,
			 Mr. Lincoln Davis of Tennessee,
			 Mr. Shimkus,
			 Mr. Cannon,
			 Mrs. Drake,
			 Mr. Lewis of Kentucky,
			 Mr. Rehberg,
			 Mr. Hastert, and
			 Mr. Yarmuth) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means,
			 Science and Technology,
			 and Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote coal-to-liquid fuel
		  activities.
	
	
		1.Short titleThis Act may be cited as the
			 Coal-to-Liquid Fuel Promotion Act of
			 2007.
		ICoal-to-liquid
			 fuel activities
			101.DefinitionsIn this title:
				(1)Coal-to-liquidThe
			 term coal-to-liquid means—
					(A)with respect to a
			 process or technology, the use of a feedstock, the majority of which is the
			 coal resources of the United States, using the class of reactions known as
			 Fischer-Tropsch, to produce synthetic fuel suitable for transportation;
			 and
					(B)with respect to a
			 facility, the portion of a facility related to producing the inputs to the
			 Fischer-Tropsch process, the Fischer-Tropsch process, finished fuel production,
			 or the capture, transportation, or sequestration of byproducts of the use of a
			 feedstock that is primarily domestic coal at the Fischer-Tropsch facility,
			 including carbon emissions.
					(2)SecretaryThe
			 term Secretary means the Secretary of Energy.
				102.Coal-to-liquid
			 fuel loan guarantee program
				(a)Eligible
			 projectsSection 1703(b) of the Energy Policy Act of 2005 (42
			 U.S.C. 16513(b)) is amended by adding at the end the following:
					
						(11)Large-scale
				coal-to-liquid facilities (as defined in section 101 of the
				Coal-to-Liquid Fuel Promotion Act of
				2007) that use a feedstock, the majority of which is the coal
				resources of the United States, to produce not less than 10,000 barrels a day
				of liquid transportation
				fuel.
						.
				(b)Authorization of
			 appropriationsSection 1704 of the Energy Policy Act of 2005 (42
			 U.S.C. 16514) is amended by adding at the end the following:
					
						(c)Coal-to-liquid
				projects
							(1)In
				generalThere are authorized to be appropriated such sums as are
				necessary to provide the cost of guarantees for projects involving large-scale
				coal-to-liquid facilities under section 1703(b)(11).
							(2)Alternative
				FundingIf no appropriations are made available under paragraph
				(1), an eligible applicant may elect to provide payment to the Secretary, to be
				delivered if and at the time the application is approved, in the amount of the
				estimated cost of the loan guarantee to the Federal Government, as determined
				by the Secretary.
							(3)Limitations
								(A)In
				generalNo loan guarantees shall be provided under this title for
				projects described in paragraph (1) after (as determined by the
				Secretary)—
									(i)the tenth such
				loan guarantee is issued under this title; or
									(ii)production
				capacity covered by such loan guarantees reaches 100,000 barrels per day of
				coal-to-liquid fuel.
									(B)Individual
				projects
									(i)In
				generalA loan guarantee may be provided under this title for any
				large-scale coal-to-liquid facility described in paragraph (1) that produces no
				more than 20,000 barrels of coal-to-liquid fuel per day.
									(ii)Non-Federal
				funding requirementTo be eligible for a loan guarantee under
				this title, a large-scale coal-to-liquid facility described in paragraph (1)
				that produces more than 20,000 barrels per day of coal-to-liquid fuel shall be
				eligible to receive a loan guarantee for the proportion of the cost of the
				facility that represents 20,000 barrels of coal-to-liquid fuel per day of
				production.
									(4)Requirements
								(A)GuidelinesNot
				later than 180 days after the date of enactment of this subsection, the
				Secretary shall publish guidelines for the coal-to-liquids loan guarantee
				application process.
								(B)ApplicationsNot
				later than 1 year after the date of enactment of this subsection, the Secretary
				shall begin to accept applications for coal-to-liquid loan guarantees under
				this subsection.
								(C)DeadlineNot
				later than 1 year from the date of acceptance of an application under
				subparagraph (B), the Secretary shall evaluate the application and make final
				determinations under this subsection.
								(5)Reports to
				CongressThe Secretary shall submit to the Committee on Energy
				and Natural Resources of the Senate and the Committee on Energy and Commerce of
				the House of Representatives a report describing the status of the program
				under this subsection not later than each of—
								(A)180 days after the
				date of enactment of this subsection;
								(B)1 year after the
				date of enactment of this subsection; and
								(C)the dates on which
				the Secretary approves the first and fifth applications for coal-to-liquid loan
				guarantees under this
				subsection.
								.
				103.Coal-to-liquid
			 facilities loan program
				(a)Definition of
			 eligible recipientIn this section, the term eligible
			 recipient means an individual, organization, or other entity that owns,
			 operates, or plans to construct a coal-to-liquid facility that will produce at
			 least 10,000 barrels per day of coal-to-liquid fuel.
				(b)EstablishmentThe
			 Secretary shall establish a program under which the Secretary shall provide
			 loans, in a total amount not to exceed $20,000,000, for use by eligible
			 recipients to pay the Federal share of the cost of obtaining any services
			 necessary for the planning, permitting, and construction of a coal-to-liquid
			 facility.
				(c)ApplicationTo
			 be eligible to receive a loan under subsection (b), the eligible recipient
			 shall submit to the Secretary an application at such time, in such manner, and
			 containing such information as the Secretary may require.
				(d)Non-Federal
			 matchTo be eligible to receive a loan under this section, an
			 eligible recipient shall use non-Federal funds to provide a dollar-for-dollar
			 match of the amount of the loan.
				(e)Repayment of
			 loan
					(1)In
			 generalTo be eligible to receive a loan under this section, an
			 eligible recipient shall agree to repay the original amount of the loan to the
			 Secretary not later than 5 years after the date of the receipt of the
			 loan.
					(2)Source of
			 fundsRepayment of a loan under paragraph (1) may be made from
			 any financing or assistance received for the construction of a coal-to-liquid
			 facility described in subsection (a), including a loan guarantee provided under
			 section 1703(b)(11) of the Energy Policy Act of 2005 (42 U.S.C.
			 16513(b)(11)).
					(f)Requirements
					(1)GuidelinesNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall publish guidelines for the coal-to-liquids loan application
			 process.
					(2)ApplicationsNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 begin to accept applications for coal-to-liquid loans under this
			 section.
					(g)Reports to
			 CongressNot later than each of 180 days and 1 year after the
			 date of enactment of this Act, the Secretary shall submit to the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Energy and
			 Commerce of the House of Representatives a report describing the status of the
			 program under this section.
				(h)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $200,000,000, to remain available until expended.
				104.Location of
			 coal-to-liquid manufacturing facilitiesThe Secretary, in coordination with the head
			 of any affected agency, shall promulgate such regulations as the Secretary
			 determines to be necessary to support the development on Federal land
			 (including land of the Department of Energy, military bases, and military
			 installations closed or realigned under the defense base closure and
			 realignment) of coal-to-liquid manufacturing facilities and associated
			 infrastructure, including the capture, transportation, or sequestration of
			 carbon dioxide.
			105.Strategic
			 Petroleum Reserve
				(a)Development,
			 operation, and maintenance of ReserveSection 159 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6239) is amended—
					(1)by redesignating
			 subsections (f), (g), (j), (k), and (l) as subsections (a), (b), (e), (f), and
			 (g), respectively; and
					(2)by inserting after
			 subsection (b) (as redesignated by paragraph (1)) the following:
						
							(c)Study of
				maintaining coal-to-liquid products in ReserveNot later than 1
				year after the date of enactment of the Coal-to-Liquid Fuel Promotion Act of 2007,
				the Secretary and the Secretary of Defense shall—
								(1)conduct a study of
				the feasibility and suitability of maintaining coal-to-liquid products in the
				Reserve; and
								(2)submit to the
				Committee on Energy and Natural Resources and the Committee on Armed Services
				of the Senate and the Committee on Energy and Commerce and the Committee on
				Armed Services of the House of Representatives a report describing the results
				of the study.
								(d)Construction of
				storage facilitiesAs soon as practicable after the date of
				enactment of the Coal-to-Liquid Fuel
				Promotion Act of 2007, the Secretary may construct 1 or more
				storage facilities in the vicinity of pipeline infrastructure and at least 1
				military
				base.
							.
					(b)Petroleum
			 products for storage in ReserveSection 160 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6240) is amended—
					(1)in
			 subsection (a)—
						(A)in paragraph (1), by
			 inserting a semicolon at the end;
						(B)in paragraph (2),
			 by striking and at the end;
						(C)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
						(D)by adding at the
			 end the following:
							
								(4)coal-to-liquid
				products (as defined in section 101 of the Coal-to-Liquid Fuel Promotion Act of 2007),
				as the Secretary determines to be appropriate, in a quantity not to exceed 20
				percent of the total quantity of petroleum and petroleum products in the
				Reserve.
								;
						(2)in subsection (b),
			 by redesignating paragraphs (3) through (5) as paragraphs (2) through (4),
			 respectively; and
					(3)by redesignating
			 subsections (f) and (h) as subsections (d) and (e), respectively.
					(c)Conforming
			 amendmentsSection 167 of the Energy Policy and Conservation Act
			 (42 U.S.C. 6247) is amended—
					(1)in subsection
			 (b)—
						(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and
						(B)in paragraph (2)
			 (as redesignated by subparagraph (A)), by striking section
			 160(f) and inserting section 160(e); and
						(2)in subsection (d),
			 in the matter preceding paragraph (1), by striking section
			 160(f) and inserting section 160(e).
					106.Authorization
			 to conduct research, development, testing, and evaluation of assured domestic
			 fuelsOf the amount authorized
			 to be appropriated for the Air Force for research, development, testing, and
			 evaluation, $10,000,000 may be made available for the Air Force Research
			 Laboratory to continue support efforts to test, qualify, and procure synthetic
			 fuels developed from coal for aviation jet use.
			107.Coal-to-liquid
			 long-term fuel procurement and department of defense developmentSection 2398a of title 10, United States
			 Code is amended—
				(1)in subsection (b)—
					(A)by striking The Secretary
			 and inserting the following:
						
							(1)In
				generalThe Secretary
							;
				and
					(B)by adding at the
			 end the following:
						
							(2)Coal-to-liquid
				production facilities
								(A)In
				generalThe Secretary of Defense may enter into contracts or
				other agreements with private companies or other entities to develop and
				operate coal-to-liquid facilities (as defined in section 101 of the
				Coal-to-Liquid Fuel Promotion Act of
				2007) on or near military installations.
								(B)ConsiderationsIn
				entering into contracts and other agreements under subparagraph (A), the
				Secretary shall consider land availability, testing opportunities, and
				proximity to raw
				materials.
								;
					(2)in subsection
			 (d)—
					(A)by striking
			 Subject to applicable provisions of law, any and inserting
			 Any; and
					(B)by striking
			 1 or more years and inserting up to 25 years;
			 and
					(3)by adding at the
			 end the following:
					
						(f)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this
				section.
						.
				108.Report on
			 emissions of Fischer-Tropsch products used as transportation fuels
				(a)In
			 generalIn cooperation with the Administrator of the
			 Environmental Protection Agency, the Secretary of Defense, the Administrator of
			 the Federal Aviation Administration, and the Secretary of Health and Human
			 Services, the Secretary shall—
					(1)carry out a
			 research and demonstration program to evaluate the emissions of the use of
			 Fischer-Tropsch fuel for transportation, including diesel and jet fuel;
					(2)evaluate the
			 effect of using Fischer-Tropsch transportation fuel on land and air engine
			 exhaust emissions; and
					(3)in accordance with
			 subsection (e), submit to Congress a report on the effect on air quality and
			 public health of using Fischer-Tropsch fuel in the transportation
			 sector.
					(b)Guidance and
			 technical supportThe Secretary shall issue any guidance or
			 technical support documents necessary to facilitate the effective use of
			 Fischer-Tropsch fuel and blends under this section.
				(c)FacilitiesFor
			 the purpose of evaluating the emissions of Fischer-Tropsch transportation
			 fuels, the Secretary shall—
					(1)support the use
			 and capital modification of existing facilities and the construction of new
			 facilities at the research centers designated in section 417 of the Energy
			 Policy Act of 2005 (42 U.S.C. 15977); and
					(2)engage those
			 research centers in the evaluation and preparation of the report required under
			 subsection (a)(3).
					(d)RequirementsThe
			 program described in subsection (a)(1) shall consider—
					(1)the
			 use of neat (100 percent) Fischer-Tropsch fuel and blends of Fischer-Tropsch
			 fuels with conventional crude oil-derived fuel for heavy-duty and light-duty
			 diesel engines and the aviation sector; and
					(2)the production
			 costs associated with domestic production of those fuels and prices for
			 consumers.
					(e)ReportsThe
			 Secretary shall submit to the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Energy and Commerce of the House of
			 Representatives—
					(1)not later than 180
			 days after the date of enactment of this Act, an interim report on actions
			 taken to carry out this section; and
					(2)not later than 1
			 year after the date of enactment of this Act, a final report on actions taken
			 to carry out this section.
					(f)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section.
				IIAmendments to the
			 Internal Revenue Code of 1986
			201.Credit for
			 investment in coal-to-liquid fuels projects
				(a)In
			 generalSection 46 of the Internal Revenue Code of 1986 (relating
			 to amount of credit) is amended by striking and at the end of
			 paragraph (3), by striking the period at the end of paragraph (4) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
					
						(5)the qualifying
				coal-to-liquid fuels project
				credit.
						.
				(b)Amount of
			 creditSubpart E of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to rules for computing investment
			 credit) is amended by inserting after section 48B the following new
			 section:
					
						48C.Qualifying
				coal-to-liquid fuels project credit
							(a)In
				generalFor purposes of section 46, the qualifying coal-to-liquid
				fuels project credit for any taxable year is an amount equal to 20 percent of
				the qualified investment for such taxable year.
							(b)Qualified
				investment
								(1)In
				generalFor purposes of subsection (a), the qualified investment
				for any taxable year is the basis of property placed in service by the taxpayer
				during such taxable year which is part of a qualifying coal-to-liquid fuels
				project—
									(A)(i)the construction,
				reconstruction, or erection of which is completed by the taxpayer, or
										(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer, and
										(B)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
									(2)Applicable
				rulesFor purposes of this section, rules similar to the rules of
				subsection (a)(4) and (b) of section 48 shall apply.
								(c)DefinitionsFor
				purposes of this section—
								(1)Qualifying
				coal-to-liquid fuels projectThe term qualifying
				coal-to-liquid fuels project means any domestic project which—
									(A)employs the class
				of reactions known as Fischer-Tropsch to produce at least 10,000 barrels per
				day of transportation grade liquid fuels from a feedstock that is primarily
				domestic coal (including any property which allows for the capture,
				transportation, or sequestration of by-products resulting from such process,
				including carbon emissions), and
									(B)any portion of the
				qualified investment in which is certified under the qualifying coal-to-liquid
				program as eligible for credit under this section in an amount (not to exceed
				$200,000,000) determined by the Secretary.
									(2)CoalThe
				term coal means any carbonized or semicarbonized matter, including
				peat.
								(d)Qualifying
				coal-to-liquid fuels project program
								(1)In
				generalThe Secretary, in consultation with the Secretary of
				Energy, shall establish a qualifying coal-to-liquid fuels project program to
				consider and award certifications for qualified investment eligible for credits
				under this section to 10 qualifying coal-to-liquid fuels project sponsors under
				this section. The total qualified investment which may be awarded eligibility
				for credit under the program shall not exceed $2,000,000,000.
								(2)Period of
				issuanceA certificate of eligibility under paragraph (1) may be
				issued only during the 10-fiscal year period beginning on October 1,
				2007.
								(3)Selection
				criteriaThe Secretary shall not make a competitive certification
				award for qualified investment for credit eligibility under this section unless
				the recipient has documented to the satisfaction of the Secretary that—
									(A)the proposal of the
				award recipient is financially viable,
									(B)the recipient will
				provide sufficient information to the Secretary for the Secretary to ensure
				that the qualified investment is spent efficiently and effectively,
									(C)the fuels
				identified with respect to the gasification technology for such project will
				comprise at least 90 percent of the fuels required by the project for the
				production of transportation grade liquid fuels,
									(D)the award
				recipient’s project team is competent in the planning and construction of coal
				gasification facilities and familiar with operation of the Fischer-Tropsch
				process, with preference given to those recipients with experience which
				demonstrates successful and reliable operations of such process, and
									(E)the award recipient
				has met other criteria established and published by the Secretary.
									(e)Denial of double
				benefitNo deduction or other credit shall be allowed with
				respect to the basis of any property taken into account in determining the
				credit allowed under this
				section.
							.
				(c)Conforming
			 amendments
					(1)Section
			 49(a)(1)(C) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of clause (iii), by striking the period at the
			 end of clause (iv) and inserting , and, and by adding after
			 clause (iv) the following new clause:
						
							(v)the basis of any
				property which is part of a qualifying coal-to-liquid fuels project under
				section
				48C.
							.
					(2)The
			 table of sections for subpart E of part IV of subchapter A of chapter 1 of such
			 Code is amended by inserting after the item relating to section 48B the
			 following new item:
						
							
								Sec. 48C. Qualifying coal-to-liquid fuels
				project
				credit.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 after the date of the enactment of this Act, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
				202.Temporary
			 expensing for equipment used in coal-to-liquid fuels process
				(a)In
			 generalPart VI of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 179E the following
			 new section:
					
						179F.Election to
				expense certain coal-to-liquid fuels facilities
							(a)Treatment as
				expensesA taxpayer may elect to treat the cost of any qualified
				coal-to-liquid fuels process property as an expense which is not chargeable to
				capital account. Any cost so treated shall be allowed as a deduction for the
				taxable year in which the expense is incurred.
							(b)Election
								(1)In
				generalAn election under this section for any taxable year shall
				be made on the taxpayer’s return of the tax imposed by this chapter for the
				taxable year. Such election shall be made in such manner as the Secretary may
				by regulations prescribe.
								(2)Election
				irrevocableAny election made under this section may not be
				revoked except with the consent of the Secretary.
								(c)Qualified
				coal-to-liquid fuels process propertyThe term qualified
				coal-to-liquid fuels process property means any property located in the
				United States—
								(1)which employs the
				Fischer-Tropsch process to produce transportation grade liquid fuels from a
				feedstock that is primarily domestic coal (including any property which allows
				for the capture, transportation, or sequestration of by-products resulting from
				such process, including carbon emissions),
								(2)the original use
				of which commences with the taxpayer,
								(3)the construction
				of which—
									(A)except as provided
				in subparagraph (B), is subject to a binding construction contract entered into
				after the date of the enactment of this section and before January 1, 2011, but
				only if there was no written binding construction contract entered into on or
				before such date of enactment, or
									(B)in the case of
				self-constructed property, began after the date of the enactment of this
				section and before January 1, 2011, and
									(4)which is placed in
				service by the taxpayer after the date of the enactment of this section and
				before January 1, 2016.
								(d)Election To
				allocate deduction to cooperative ownerIf—
								(1)a taxpayer to
				which subsection (a) applies is an organization to which part I of subchapter T
				applies, and
								(2)one or more
				persons directly holding an ownership interest in the taxpayer are
				organizations to which part I of subchapter T apply,
								the
				taxpayer may elect to allocate all or a portion of the deduction allowable
				under subsection (a) to such persons. Such allocation shall be equal to the
				person’s ratable share of the total amount allocated, determined on the basis
				of the person’s ownership interest in the taxpayer. The taxable income of the
				taxpayer shall not be reduced under section 1382 by reason of any amount to
				which the preceding sentence applies.(e)Basis
				reduction
								(1)In
				generalFor purposes of this title, if a deduction is allowed
				under this section with respect to any qualified coal-to-liquid fuels process
				property, the basis of such property shall be reduced by the amount of the
				deduction so allowed.
								(2)Ordinary income
				recaptureFor purposes of section 1245, the amount of the
				deduction allowable under subsection (a) with respect to any property which is
				of a character subject to the allowance for depreciation shall be treated as a
				deduction allowed for depreciation under section 167.
								(f)Application with
				other deductions and credits
								(1)Other
				deductionsNo deduction shall be allowed under any other
				provision of this chapter with respect to any expenditure with respect to which
				a deduction is allowed under subsection (a) to the taxpayer.
								(2)CreditsNo
				credit shall be allowed under section 38 with respect to any amount for which a
				deduction is allowed under subsection (a).
								(g)ReportingNo
				deduction shall be allowed under subsection (a) to any taxpayer for any taxable
				year unless such taxpayer files with the Secretary a report containing such
				information with respect to the operation of the property of the taxpayer as
				the Secretary shall
				require.
							.
				(b)Conforming
			 amendments
					(1)Section 1016(a) of
			 the Internal Revenue Code of 1986 is amended by striking and at
			 the end of paragraph (36), by striking the period at the end of paragraph (37)
			 and inserting , and, and by adding at the end the following new
			 paragraph:
						
							(38)to the extent
				provided in section
				179F(e)(1).
							.
					(2)Section 1245(a) of
			 such Code is amended by inserting 179F, after
			 179D, both places it appears in paragraphs (2)(C) and
			 (3)(C).
					(3)Section 263(a)(1)
			 of such Code is amended by striking or at the end of
			 subparagraph (J), by striking the period at the end of subparagraph (K) and
			 inserting , or, and by inserting after subparagraph (K) the
			 following new subparagraph:
						
							(L)expenditures for
				which a deduction is allowed under section
				179F.
							.
					(4)Section
			 312(k)(3)(B) of such Code is amended by striking or 179E each
			 place it appears in the heading and text and inserting 179E, or
			 179F.
					(5)The table of
			 sections for part VI of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 179E the following new
			 item:
						
							
								Sec. 179F. Election to expense certain
				coal-to-liquid fuels
				facilities.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 properties placed in service after the date of the enactment of this
			 Act.
				203.Extension of
			 alternative fuel credit for fuel derived from coal through the Fischer-Tropsch
			 process
				(a)Alternative fuel
			 creditParagraph (4) of
			 section 6426(d) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
					
						(4)TerminationThis
				subsection shall not apply to—
							(A)any sale or use
				involving liquid fuel derived from a feedstock that is primarily domestic coal
				(including peat) through the Fischer-Tropsch process for any period after
				September 30, 2020,
							(B)any sale or use
				involving liquified hydrogen for any period after September 30, 2014,
				and
							(C)any other sale or
				use for any period after September 30,
				2009.
							.
				(b)Payments
					(1)In
			 generalParagraph (5) of section 6427(e) of the Internal Revenue
			 Code of 1986 is amended by striking and and the end of
			 subparagraph (C), by striking the period at the end of subparagraph (D) and
			 inserting , and, and by adding at the end the following new
			 subparagraph:
						
							(E)any alternative
				fuel or alternative fuel mixture (as so defined) involving liquid fuel derived
				from coal (including peat) through the Fischer-Tropsch process sold or used
				after September 30,
				2020.
							.
					(2)Conforming
			 amendmentSection 6427(e)(5)(C) of such Code is amended by
			 striking subparagraph (D) and inserting subparagraphs (D)
			 and (E).
					204.Modifications
			 to enhanced oil recovery credit
				(a)Enhanced credit
			 for carbon dioxide injectionsSection 43 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(f)Enhanced credit
				for projects using qualified carbon dioxide
							(1)In
				generalFor purposes of this section—
								(A)the term
				qualified project includes a project described in paragraph (2),
				and
								(B)in the case of a
				project described in paragraph (2), subsection (a) shall be applied by
				substituting 50 percent for 15 percent.
								(2)Projects
				describedA project is described in this paragraph if it begins
				or is substantially expanded after December 31, 2007, and
								(A)uses qualified
				carbon dioxide in an enhanced oil, natural gas, or coalbed methane recovery
				method, which involves flooding or injection, or
								(B)enables the
				capture or sequestration of qualified carbon dioxide.
								(3)DefinitionsFor
				purposes of this subsection—
								(A)Enhanced oil
				recoveryThe term enhanced oil recovery means
				recovery of oil by injecting or flooding with qualified carbon dioxide.
								(B)Enhanced natural
				gas recoveryThe term enhanced natural gas recovery
				means recovery of natural gas by injecting or flooding with qualified carbon
				dioxide.
								(C)Enhanced coalbed
				methane recoveryThe term enhanced coalbed methane
				recovery means recovery of coalbed methane by injecting or flooding with
				qualified carbon dioxide.
								(D)Qualified carbon
				dioxideThe term qualified carbon dioxide means
				carbon dioxide which is produced from the gasification and subsequent
				refinement of a feedstock which is primarily domestic coal, at a facility which
				produces coal-to-liquid fuel.
								(E)Capture or
				sequestrationThe term capture or sequestration
				means any equipment or facility necessary to—
									(i)capture or
				separate qualified carbon dioxide from other emissions,
									(ii)transport
				qualified carbon dioxide, or
									(iii)process and use
				qualified carbon dioxide in a qualified project.
									(4)TerminationThis
				subsection shall not apply to costs paid or incurred for any qualified project
				after December 31,
				2020.
							.
				(b)Conforming
			 amendments
					(1)Section 43 of the
			 Internal Revenue Code of 1986 is amended—
						(A)by striking
			 enhanced oil recovery credit in subsection (a) and inserting
			 enhanced oil, natural gas, and coalbed methane recovery, and capture and
			 sequestration credit,
						(B)by striking
			 qualified enhanced oil recovery costs each place it appears and
			 inserting qualified costs,
						(C)by striking
			 qualified enhanced oil recovery project each place it appears
			 and inserting qualified project, and
						(D)by striking the
			 heading and inserting:
							
								43.Enhanced oil,
				natural gas, and coalbed methane recovery, and capture and sequestration
				credit
								.
						(2)The item in the
			 table of sections for subpart D of part IV of subchapter A of chapter 1 of such
			 Code relating to section 43 is amended to read as follows:
						
							
								Sec. 43. Enhanced oil. natural
				gas, and coalbed methane recovery, and capture and sequestration
				credit.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to costs
			 paid or incurred in taxable years ending after December 31, 2007.
				205.Allowance of
			 enhanced oil, natural gas, and coalbed methane recovery, and capture and
			 sequestration credit against the alternative minimum tax
				(a)In
			 generalSubsection (c) of section 38 of the Internal Revenue Code
			 of 1986 (relating to limitation based on amount of tax) is amended by
			 redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively,
			 and by inserting after paragraph (3) the following new paragraph:
					
						(4)Special rules
				for enhanced oil, natural gas, and coalbed methane recovery, and capture and
				sequestration creditIn the case of the enhanced oil, natural
				gas, and coalbed methane recovery, and capture and sequestration credit
				determined under section 43—
							(A)this section and
				section 39 shall be applied separately with respect to such credit, and
							(B)in applying
				paragraph (1) to such credit—
								(i)the tentative
				minimum tax shall be treated as being zero, and
								(ii)the limitation
				under paragraph (1) (as modified by clause (i)) shall be reduced by the credit
				allowed under subsection (a) for the taxable year (other than the enhanced oil,
				natural gas, and coalbed methane recovery, and capture and sequestration credit
				and the specified
				credits).
								.
				(b)Conforming
			 amendments
					(1)Section
			 38(c)(2)(A)(ii)(II) of such Code is amended by inserting the enhanced
			 oil, natural gas, and coalbed methane recovery, and capture and sequestration
			 credit, after employee credit,.
					(2)Section
			 38(c)(3)(A)(ii)(II) of such Code is amended by inserting , the enhanced
			 oil, natural gas, coalbed methane recovery, capture and sequestration
			 credit, after employee credit.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after December 31, 2007.
				
